NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted April 13, 2017*
                                 Decided April 14, 2017

                                          Before

                            JOEL M. FLAUM, Circuit Judge

                            ILANA DIAMOND ROVNER, Circuit Judge

                            ANN CLAIRE WILLIAMS, Circuit Judge

No. 16-3381

JOSEPH REINWAND,                                 Appeal from the United States District
     Plaintiff-Appellant,                        Court for the Western District of Wisconsin.

       v.                                        No. 14-cv-845-bbc

NATIONAL ELECTRICAL                              Barbara B. Crabb,
BENEFIT FUND, and LAWRENCE J.                    Judge.
BRADLEY,
     Defendants-Appellees.

                                        ORDER

        Joseph Reinwand, formerly an electrical worker, has sued the pension plan of his
previous employer and its administrator. He contends that the plan’s decision to deny
his claim for disability benefits violated his “constitutional rights,” as enforceable under
42 U.S.C. § 1983. The district court permitted him to proceed under the Employee
Retirement Security Income Act, 29 U.S.C. § 1132(a)(1)(B), rather than § 1983, granted
him summary judgment, and remanded his claim to the administrator. Dissatisfied with


       *We have agreed to decide the case without oral argument because the appeal is
frivolous. FED. R. APP. P. 34(a)(2)(A).
No. 16-3381                                                                             Page 2

his victory, Reinwand appeals the dismissal of his § 1983 claim. Because the defendants
are not state actors, we affirm.

       For over a decade Reinwand received disability benefits from the National
Electrical Benefit Fund. The Fund is a multi-employer pension plan organized under the
Taft-Hartley Act, see 29 U.S.C. § 186(c), using employer contributions to provide benefits
for workers in the electrical industry. Reinwand qualified for and received a pension
because he was entitled to federal disability benefits for post-traumatic stress disorder.
But in 2012 he stopped receiving those federal benefits, and the Fund likewise
terminated Reinwand’s pension. Reinwand later applied to have the Fund reinstate his
pension benefits, but the administrator denied his claim without an explanation.

       The district court permitted Reinwand to proceed under ERISA, but not under
§ 1983. The defendants conceded and the court concluded that, by denying his pension
claim without an explanation, the Fund violated Reinwand’s statutory right to a “full
and fair review” of his pension claim, see 29 U.S.C. § 1133. The court remanded that
claim to the administrator. Reinwand moved to amend the judgment to award him
damages for violation of his “constitutional rights,” but the court denied that request.

       Reinwand appeals the dismissal of his § 1983 claim, but that claim is frivolous.
Only “state actors” can be liable under § 1983. See Am. Mfrs. Mut. Ins. Co. v. Sullivan,
526 U.S. 40, 50 (1999); Babchuk v. Ind. Univ. Health, Inc., 809 F.3d 966, 968, 970–71 (7th Cir.
2016). The Fund is organized under federal law as a private entity, see 29 U.S.C.
§§ 1002(2)(A), 1102. Conduct of private actors is not state action unless it “may be fairly
treated as that of the State itself.” Brentwood Acad. v. Tenn. Secondary Sch. Athletic Ass'n,
531 U.S. 288, 295 (2001) (quoting and citing Jackson v. Metro. Edison Co., 419 U.S. 345,
351(1974)); Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 823 (7th Cir. 2009). But
Reinwand does not contend that the Fund or its administrator acted for or in concert
with the state when the Fund denied his pension claim. See Land v. Chi. Truck Drivers
Union, 25 F.3d 509, 517 (7th Cir. 1994) (regarding as frivolous a claim that private fund
was acting on behalf of state when it operated pursuant to ERISA). With state action
absent, the district court properly dismissed the § 1983 claim.

                                                                                 AFFIRMED.